


Exhibit 10.17

 

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK

 

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock (the “Notice of Grant”) and Terms and Conditions of Restricted
Stock Grant, attached hereto as Exhibit A (together, the “Award Agreement”).

 

Participant:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Number of Shares of Restricted Stock

 

 

 

 

 

[Exercise Price Per Share

$

]

 

 

 

Term/Expiration Date

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock shall vest and the Company’s right to repurchase the
Restricted Stock shall lapse in accordance with the following schedule:

 

[Insert Vesting Schedule Here]

 

[PARTICIPANT MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE
RESTRICTED STOCK AWARD WILL TERMINATE AND PARTICIPANT WILL HAVE NO FURTHER RIGHT
TO PURCHASE THE SHARES.]

 

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of this Award Agreement and the Plan, which
is made a part of this document.

 

PARTICIPANT

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 


1.                                       [PURCHASE OF STOCK.  THE COMPANY HEREBY
AGREES TO SELL TO PARTICIPANT AND PARTICIPANT HEREBY AGREES TO PURCHASE THE
NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK (THE “RESTRICTED STOCK”), AT THE
PER SHARE PURCHASE PRICE AND AS OTHERWISE DESCRIBED IN THE NOTICE OF GRANT.  THE
PURCHASE PRICE FOR THE RESTRICTED STOCK, IF ANY, MAY BE PAID BY DELIVERY TO THE
COMPANY AT THE TIME OF EXECUTION OF THIS AWARD AGREEMENT OF CASH, A CHECK, OR
SOME COMBINATION THEREOF, TOGETHER WITH ANY APPLICABLE WITHHOLDING TAXES.


 

OR

 

Grant.  The Company hereby grants to Participant under the Plan for past
services and as a separate incentive in connection with his or her services and
not in lieu of any salary or other compensation for his or her services, an
Award of Shares of Restricted Stock, subject to all of the terms and conditions
in this Award Agreement and the Plan.]

 


2.                                       ESCROW OF SHARES.


 


(A)           ALL SHARES OF RESTRICTED STOCK WILL, UPON EXECUTION OF THIS AWARD
AGREEMENT, BE DELIVERED AND DEPOSITED WITH AN ESCROW HOLDER DESIGNATED BY THE
COMPANY (THE “ESCROW HOLDER”).  THE SHARES OF RESTRICTED STOCK WILL BE HELD BY
THE ESCROW HOLDER UNTIL SUCH TIME AS THE SHARES OF RESTRICTED STOCK VEST OR THE
DATE PARTICIPANT CEASES TO BE A SERVICE PROVIDER.


 


(B)           THE ESCROW HOLDER WILL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT
TO DO WITH RESPECT TO HOLDING THE SHARES OF RESTRICTED STOCK IN ESCROW WHILE
ACTING IN GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.


 


(C)           UPON PARTICIPANT’S TERMINATION AS A SERVICE PROVIDER FOR ANY
REASON, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH TERMINATION,
WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE TRANSFER OF THE UNVESTED SHARES
OF RESTRICTED STOCK TO THE COMPANY.  PARTICIPANT HEREBY APPOINTS THE ESCROW
HOLDER WITH FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF
OF PARTICIPANT TO TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS,
INCLUDING, WITHOUT LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER
THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH UNVESTED SHARES OF RESTRICTED
STOCK TO THE COMPANY UPON SUCH TERMINATION.


 


(D)           THE ESCROW HOLDER WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE
TRANSFER OF SHARES OF RESTRICTED STOCK TO PARTICIPANT AFTER THEY VEST FOLLOWING
PARTICIPANT’S REQUEST THAT THE ESCROW HOLDER DO SO.


 


(E)           SUBJECT TO THE TERMS HEREOF, PARTICIPANT WILL HAVE ALL THE RIGHTS
OF A SHAREHOLDER WITH RESPECT TO THE SHARES WHILE THEY ARE HELD IN ESCROW,
INCLUDING WITHOUT LIMITATION, THE RIGHT TO VOTE THE SHARES AND TO RECEIVE ANY
CASH DIVIDENDS DECLARED THEREON.


 


(F)            IN THE EVENT OF ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN
THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,

 

3

--------------------------------------------------------------------------------



 


REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES, THE
SHARES OF RESTRICTED STOCK WILL BE INCREASED, REDUCED OR OTHERWISE CHANGED, AND
BY VIRTUE OF ANY SUCH CHANGE PARTICIPANT WILL IN HIS OR HER CAPACITY AS OWNER OF
UNVESTED SHARES OF RESTRICTED STOCK BE ENTITLED TO NEW OR ADDITIONAL OR
DIFFERENT SHARES OF STOCK, CASH OR SECURITIES (OTHER THAN RIGHTS OR WARRANTS TO
PURCHASE SECURITIES); SUCH NEW OR ADDITIONAL OR DIFFERENT SHARES, CASH OR
SECURITIES WILL THEREUPON BE CONSIDERED TO BE UNVESTED SHARES OF RESTRICTED
STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS WHICH WERE
APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO THIS AWARD
AGREEMENT.  IF PARTICIPANT RECEIVES RIGHTS OR WARRANTS WITH RESPECT TO ANY
UNVESTED SHARES OF RESTRICTED STOCK, SUCH RIGHTS OR WARRANTS MAY BE HELD OR
EXERCISED BY PARTICIPANT, PROVIDED THAT UNTIL SUCH EXERCISE ANY SUCH RIGHTS OR
WARRANTS AND AFTER SUCH EXERCISE ANY SHARES OR OTHER SECURITIES ACQUIRED BY THE
EXERCISE OF SUCH RIGHTS OR WARRANTS WILL BE CONSIDERED TO BE UNVESTED SHARES OF
RESTRICTED STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS
WHICH WERE APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO
THIS AWARD AGREEMENT.  THE ADMINISTRATOR IN ITS ABSOLUTE DISCRETION AT ANY TIME
MAY ACCELERATE THE VESTING OF ALL OR ANY PORTION OF SUCH NEW OR ADDITIONAL
SHARES OF STOCK, CASH OR SECURITIES, RIGHTS OR WARRANTS TO PURCHASE SECURITIES
OR SHARES OR OTHER SECURITIES ACQUIRED BY THE EXERCISE OF SUCH RIGHTS OR
WARRANTS.


 


(G)           THE COMPANY MAY INSTRUCT THE TRANSFER AGENT FOR ITS COMMON STOCK
TO PLACE A LEGEND ON THE CERTIFICATES REPRESENTING THE RESTRICTED STOCK OR
OTHERWISE NOTE ITS RECORDS AS TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
AWARD AGREEMENT.


 


3.                                       VESTING SCHEDULE/PERIOD OF
RESTRICTION.  EXCEPT AS PROVIDED IN SECTION 4, AND SUBJECT TO SECTION 5, THE
SHARES OF RESTRICTED STOCK AWARDED BY THIS AWARD AGREEMENT WILL VEST IN
ACCORDANCE WITH THE VESTING PROVISIONS SET FORTH IN THE NOTICE OF GRANT.  SHARES
OF RESTRICTED STOCK SCHEDULED TO VEST ON A CERTAIN DATE OR UPON THE OCCURRENCE
OF A CERTAIN CONDITION WILL NOT VEST IN PARTICIPANT IN ACCORDANCE WITH ANY OF
THE PROVISIONS OF THIS AWARD AGREEMENT, UNLESS PARTICIPANT WILL HAVE BEEN
CONTINUOUSLY A SERVICE PROVIDER FROM THE DATE OF GRANT UNTIL THE DATE SUCH
VESTING OCCURS.


 


4.                                       ADMINISTRATOR DISCRETION.  THE
ADMINISTRATOR, IN ITS DISCRETION, MAY ACCELERATE THE VESTING OF THE BALANCE, OR
SOME LESSER PORTION OF THE BALANCE, OF THE UNVESTED RESTRICTED STOCK AT ANY
TIME, SUBJECT TO THE TERMS OF THE PLAN.  IF SO ACCELERATED, SUCH RESTRICTED
STOCK WILL BE CONSIDERED AS HAVING VESTED AS OF THE DATE SPECIFIED BY THE
ADMINISTRATOR.


 


5.                                       FORFEITURE.  NOTWITHSTANDING ANY
CONTRARY PROVISION OF THIS AWARD AGREEMENT, THE BALANCE OF THE SHARES OF
RESTRICTED STOCK THAT HAVE NOT VESTED AT THE TIME OF PARTICIPANT’S TERMINATION
AS A SERVICE PROVIDER FOR ANY REASON WILL BE FORFEITED AND AUTOMATICALLY
TRANSFERRED TO AND REACQUIRED BY THE COMPANY AT NO COST TO THE COMPANY UPON THE
DATE OF SUCH TERMINATION.  PARTICIPANT WILL NOT BE ENTITLED TO A REFUND OF THE
PRICE PAID FOR THE SHARES OF RESTRICTED STOCK, IF ANY, RETURNED TO THE COMPANY
PURSUANT TO THIS SECTION 5.  PARTICIPANT HEREBY APPOINTS THE ESCROW AGENT WITH
FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND LAWFUL ATTORNEY-IN-FACT
WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF OF PARTICIPANT TO
TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER THE CERTIFICATE OR
CERTIFICATES EVIDENCING SUCH UNVESTED SHARES TO THE COMPANY UPON SUCH
TERMINATION OF SERVICE.

 

4

--------------------------------------------------------------------------------



 


6.                                       DEATH OF PARTICIPANT.  ANY DISTRIBUTION
OR DELIVERY TO BE MADE TO PARTICIPANT UNDER THIS AWARD AGREEMENT WILL, IF
PARTICIPANT IS THEN DECEASED, BE MADE TO THE ADMINISTRATOR OR EXECUTOR OF
PARTICIPANT’S ESTATE.  ANY SUCH ADMINISTRATOR OR EXECUTOR MUST FURNISH THE
COMPANY WITH (A) WRITTEN NOTICE OF HIS OR HER STATUS AS TRANSFEREE, AND
(B) EVIDENCE SATISFACTORY TO THE COMPANY TO ESTABLISH THE VALIDITY OF THE
TRANSFER AND COMPLIANCE WITH ANY APPLICABLE LAWS PERTAINING TO SAID TRANSFER.


 


7.                                       WITHHOLDING OF TAXES.  NOTWITHSTANDING
ANY CONTRARY PROVISION OF THIS AWARD AGREEMENT, NO CERTIFICATE REPRESENTING THE
SHARES OF RESTRICTED STOCK MAY BE RELEASED FROM THE ESCROW ESTABLISHED PURSUANT
TO SECTION 2, UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE
ADMINISTRATOR) WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF
INCOME AND EMPLOYMENT TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH
RESPECT TO SUCH SHARES.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION AND PURSUANT
TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT PARTICIPANT
TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART (WITHOUT
LIMITATION) BY (A) PAYING CASH, (B) ELECTING TO HAVE THE COMPANY WITHHOLD
OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY ALREADY VESTED AND
OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE
WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SUCH SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY MAY DETERMINE IN
ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  TO THE EXTENT DETERMINED APPROPRIATE BY THE COMPANY IN
ITS DISCRETION, IT SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SATISFY ANY
TAX WITHHOLDING OBLIGATIONS BY REDUCING THE NUMBER OF SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT.  IF PARTICIPANT FAILS TO MAKE SATISFACTORY
ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS
HEREUNDER AT THE TIME ANY APPLICABLE SHARES OTHERWISE ARE SCHEDULED TO VEST
PURSUANT TO SECTIONS 3 OR 4, PARTICIPANT WILL PERMANENTLY FORFEIT SUCH SHARES
AND THE SHARES WILL BE RETURNED TO THE COMPANY AT NO COST TO THE COMPANY.


 


8.                                       RIGHTS AS STOCKHOLDER.  NEITHER
PARTICIPANT NOR ANY PERSON CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY
OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY
SHARES DELIVERABLE HEREUNDER UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH
SHARES WILL HAVE BEEN ISSUED, RECORDED ON THE RECORDS OF THE COMPANY OR ITS
TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO PARTICIPANT OR THE ESCROW
AGENT.  EXCEPT AS PROVIDED IN SECTION 2(F), AFTER SUCH ISSUANCE, RECORDATION AND
DELIVERY, PARTICIPANT WILL HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE COMPANY
WITH RESPECT TO VOTING SUCH SHARES AND RECEIPT OF DIVIDENDS AND DISTRIBUTIONS ON
SUCH SHARES.


 


9.                                       NO GUARANTEE OF CONTINUED SERVICE. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES OF RESTRICTED
STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER

 

5

--------------------------------------------------------------------------------



 


FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY
WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 


10.                                 ADDRESS FOR NOTICES.  ANY NOTICE TO BE GIVEN
TO THE COMPANY UNDER THE TERMS OF THIS AWARD AGREEMENT WILL BE ADDRESSED TO THE
COMPANY AT UTSTARCOM, INC., 1275 HARBOR BAY PARKWAY, SUITE 100, ALAMEDA, CA
94502, OR AT SUCH OTHER ADDRESS AS THE COMPANY MAY HEREAFTER DESIGNATE IN
WRITING.


 


11.                                 GRANT IS NOT TRANSFERABLE.  EXCEPT TO THE
LIMITED EXTENT PROVIDED IN SECTION 6 ABOVE, THE UNVESTED SHARES SUBJECT TO THIS
GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY WILL NOT BE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR
OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT OR
SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF ANY UNVESTED SHARES OF RESTRICTED STOCK SUBJECT TO THIS
GRANT, OR ANY RIGHT OR PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE
UNDER ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS
AND PRIVILEGES CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.


 


12.                                 BINDING AGREEMENT.  SUBJECT TO THE
LIMITATION ON THE TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AWARD
AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


13.                                 ADDITIONAL CONDITIONS TO RELEASE FROM
ESCROW.  THE COMPANY WILL NOT BE REQUIRED TO ISSUE ANY CERTIFICATE OR
CERTIFICATES FOR SHARES HEREUNDER OR RELEASE SUCH SHARES FROM THE ESCROW
ESTABLISHED PURSUANT TO SECTION 2 PRIOR TO FULFILLMENT OF ALL THE FOLLOWING
CONDITIONS: (A) THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES
ON WHICH SUCH CLASS OF STOCK IS THEN LISTED; (B) THE COMPLETION OF ANY
REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES UNDER ANY STATE OR FEDERAL
LAW OR UNDER THE RULINGS OR REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION OR ANY OTHER GOVERNMENTAL REGULATORY BODY, WHICH THE ADMINISTRATOR
WILL, IN ITS ABSOLUTE DISCRETION, DEEM NECESSARY OR ADVISABLE; (C) THE OBTAINING
OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL
AGENCY, WHICH THE ADMINISTRATOR WILL, IN ITS ABSOLUTE DISCRETION, DETERMINE TO
BE NECESSARY OR ADVISABLE; AND (D) THE LAPSE OF SUCH REASONABLE PERIOD OF TIME
FOLLOWING THE DATE OF GRANT OF THE RESTRICTED STOCK AS THE ADMINISTRATOR MAY
ESTABLISH FROM TIME TO TIME FOR REASONS OF ADMINISTRATIVE CONVENIENCE.


 


14.                                 PLAN GOVERNS.  THIS AWARD AGREEMENT IS
SUBJECT TO ALL TERMS AND PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT
BETWEEN ONE OR MORE PROVISIONS OF THIS AWARD AGREEMENT AND ONE OR MORE
PROVISIONS OF THE PLAN, THE PROVISIONS OF THE PLAN WILL GOVERN.  CAPITALIZED
TERMS USED AND NOT DEFINED IN THIS AWARD AGREEMENT WILL HAVE THE MEANING SET
FORTH IN THE PLAN.


 


15.                                 ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR
WILL HAVE THE POWER TO INTERPRET THE PLAN AND THIS AWARD AGREEMENT AND TO ADOPT
SUCH RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS
ARE CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING,
BUT NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY SHARES OF RESTRICTED
STOCK HAVE VESTED).  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND
DETERMINATIONS MADE BY THE

 

6

--------------------------------------------------------------------------------



 


ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS.  NO INDIVIDUAL SERVING AS THE
ADMINISTRATOR (EITHER SERVING ALONE OR WITH OTHER INDIVIDUALS) WILL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR THIS AWARD AGREEMENT.


 


16.                                 ELECTRONIC DELIVERY.  THE COMPANY MAY, IN
ITS SOLE DISCRETION, DECIDE TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK
AWARDED UNDER THE PLAN OR FUTURE RESTRICTED STOCK THAT MAY BE AWARDED UNDER THE
PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN THE
PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS
BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH ANY ON-LINE
OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD
PARTY DESIGNATED BY THE COMPANY.


 


17.                                 CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AWARD AGREEMENT.


 


18.                                 AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY
PROVISION IN THIS AWARD AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL
NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AWARD
AGREEMENT.


 


19.                                 MODIFICATIONS TO THE AWARD AGREEMENT.  THIS
AWARD AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE
SUBJECTS COVERED.  PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT
ACCEPTING THIS AWARD AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR
INDUCEMENTS OTHER THAN THOSE CONTAINED HEREIN.  MODIFICATIONS TO THIS AWARD
AGREEMENT OR THE PLAN CAN BE MADE ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED
BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE PLAN OR THIS AWARD AGREEMENT, THE COMPANY RESERVES THE RIGHT TO
REVISE THIS AWARD AGREEMENT AS IT DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE
DISCRETION AND WITHOUT THE CONSENT OF PARTICIPANT, TO COMPLY WITH SECTION 409A
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR TO OTHERWISE
AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A
OF THE CODE IN CONNECTION TO THIS AWARD OF RESTRICTED STOCK.


 


20.                                 AMENDMENT, SUSPENSION OR TERMINATION OF THE
PLAN.  BY ACCEPTING THIS AWARD, PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE
HAS RECEIVED A RESTRICTED STOCK AWARD UNDER THE PLAN, AND HAS RECEIVED, READ AND
UNDERSTOOD A DESCRIPTION OF THE PLAN.  PARTICIPANT UNDERSTANDS THAT THE PLAN IS
DISCRETIONARY IN NATURE AND MAY BE AMENDED, SUSPENDED OR TERMINATED BY THE
COMPANY AT ANY TIME.


 

Notice of Governing Law.  This Restricted Stock Award will be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.  For purposes of litigating any dispute that
arises under this Award of Restricted Stock or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation shall be conducted in the courts of Alameda County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock is made and/or to be performed.

 

7

--------------------------------------------------------------------------------
